UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1515


JAMAL A. AZEEZ,

                  Plaintiff – Appellant,

          v.

KRISTEN L. KELLER, Assistant Prosecuting Attorney; LAWRENCE
FRAIL, Chief Prosecuting Attorney; BRUCE K. LAZENBY, Former
Prosecuting Attorney; FRANCIS M. CURNUTTE, III, Attorney at
Law; CEDRIC ROBERTSON, Police Officer; DAVID H. COOK,
Police   Officer;  BILLY   COLE,  Chief   of  Police;   JOHN
HUTCHINSON, County Judge; JANICE B. DAVIS, Clerk of Court,

                  Defendants – Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:06-cv-00106)


Submitted:   December 1, 2010               Decided:   January 25, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamal A. Azeez, Appellant Pro Se. Kevin John Robinson, Chip E.
Williams, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Beckley,
West Virginia; Francis M. Curnutte, III, FARMER, CLINE &
CAMPBELL, PLLC, Charleston, West Virginia; John Michael Hedges,
Teresa Jean Lyons, BYRNE, HEDGES & LYONS, Morgantown, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jamal A. Azeez seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying his motion for expungement of criminal records.                    This

court   may    exercise   jurisdiction     only   over   final   orders,     28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The

order Azeez seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.              Accordingly, we

dismiss the appeal for lack of jurisdiction.              We deny Azeez’s

motions to expedite and dispense with oral argument because the

facts   and    legal   contentions   are   adequately    presented    in    the

materials     before   the   court   and   argument   would   not    aid    the

decisional process.

                                                                    DISMISSED




                                      3